DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 34 and 35, the inclusion of a testing standard such as “ASTM D1599-14e1” is considered to be indefinite since standards often can change over the years and the inclusion of such in the claims would be indefinite when it is not clear exactly what that standard might be throughout the years where the scope of the claim could not be easily determined.  The inclusion of the year of the standard has been considered to make the limitation more definite where one could look up the standard for the specific year and have a definite scope to the term.  For purposes of speedy prosecution the examiner will treat the standard as being directed in general to the standard ASTM burst strength test.  Claims 36-40 are rejected due to their dependence upon claim 34.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of U.S. Patent No. 10,816,112 in view of the teachings of Smith (2005/0028881) and Li (2011/0174410). Although the claims at issue are not identical, they are not patentably distinct from each other because the wording of the claims in the 112 patent sets forth and is encompassed by the language set forth in the claims of the 112 patent with the exception of the added limitation to the forming of the liner into tube shape although such is suggested, the recitation of ASTM test burst strength for the material, and the strength layer having a weight per unit area of at least about 1,200 g/m2.  The reference to Smith in [0047] provides suggestion that it is known in the art that to achieve the desired properties for the liner that controlling the weight per unit area with respect to materials making up the liner is important, therefore teaching it would have been obvious to one skilled in the art to modify the liner of the 112 patent to have a specific weight per unit area by using routine experimentation to optimize the liner to meet the desired properties of the liner to insure it functions without failure which would cost more money in repairs as such is an obvious choice of mechanical expedients.  The reference to Li, likewise, sets forth in [0055] that known standard tests for burst strength of reinforced tubular members can be to use ASTM D1599 type burst tests to insure properties of the tubular member meet standard needs is known in the art, therefore teaching it would have been obvious to one skilled in the art to modify the liner of the 112 patent to have a specific burst strength as per specific ASTM standards by using routine experimentation to optimize the liner to meet the desired properties of the liner to insure it functions without failure which would cost more money in repairs as such is an obvious choice of mechanical expedients.
Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of U.S. Patent No. 10,077,855 in view of the teachings of Smith (2005/0028881) and Li (2011/0174410). Although the claims at issue are not identical, they are not patentably distinct from each other because the wording of the claims in the 855 patent sets forth the same type of structure but only claims in functionally different wording essentially the same type of seam as set forth in the 855 patent, therefore the instant application claims would be encompassed by the language of the claims of the 855 patent, and that the wording of the claims in the 855 patent sets forth and is encompassed by the language set forth in the claims of the 855 patent with the exception of the added limitation to the forming of the liner into tube shape although such is suggested, the recitation of ASTM test burst strength for the material, and the strength layer having a weight per unit area of at least about 1,200 g/m2.  The reference to Smith in [0047] provides suggestion that it is known in the art that to achieve the desired properties for the liner that controlling the weight per unit area with respect to materials making up the liner is important, therefore teaching it would have been obvious to one skilled in the art to modify the liner of the 855 patent to have a specific weight per unit area by using routine experimentation to optimize the liner to meet the desired properties of the liner to insure it functions without failure which would cost more money in repairs as such is an obvious choice of mechanical expedients.  The reference to Li, likewise, sets forth in [0055] that known standard tests for burst strength of reinforced tubular members can be to use ASTM D1599 type burst tests to insure properties of the tubular member meet standard needs is known in the art, therefore teaching it would have been obvious to one skilled in the art to modify the liner of the 855 patent to have a specific burst strength as per specific ASTM standards by using routine experimentation to optimize the liner to meet the desired properties of the liner to insure it functions without failure which would cost more money in repairs as such is an obvious choice of mechanical expedients.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-26, 32-33, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renaud (2002/0124898) in view of Imoto (5334429) and Smith (‘881). The reference to Renaud discloses the recited liner tube comprising a liner having at least first and second longitudinal edges where in figure 14 the liner can be seen to made from a plurality of overlapping liner portions along longitudinal edges, there is a strength layer and a felt backing layer where the strength layer has chopped strands of fibers 212 [0060] secured to the felt layer by stretchable stitching or unstretched stitches [0057-0058], the liner is place in a pipe and expanded into the interior of the pipe where there is no discussion of failure of the seams therefore it is inherent that the seam do no not fail during the expansion and stretching of the liner into place, stitching and needling are methods of connection of layers used.  Fibers of the layers can be oriented and allow for stretch [0046-0047] which sets forth orienting of the fibers along the length which would be parallel to the one another formed of chopped strands so oriented and providing strength to the layer [0051] with the felt layers also provided as at least non-woven forms of the layer or actual felt layers 212 [0060].  Due to the discussion of expansion of the liner such would result in a stretching of the liner tube into contact in the hoop direction with the pipe and since the stitching of the overlapped layer can be formed to hold the layers in an overlapped manner and since an unstretched material can be used for the stitch as well, such would lead to the overlapped seam naturally constraining the first longitudinal edge margin from moving in a circumferential direction relative to the second longitudinal edge margin as the liner tube stretches from the first external diameter to the second external diameter, where as set forth above with the material being stretchable and the seams being stitched with an unstretched stitch material such would ultimately lead to a seam that would function in the same manner as applicant’s seam.  As set forth in [0062] needling can be used to connect the layers together such as the felt and strength layers, and as discussed above stitching is used for the longitudinal seams, and since the seam is not discussed as stretching when the unstretched stitch material is used such would lead to the first and second longitudinal edge margins remaining constant as the liner stretches for the reasoning above.  The fabrics are impregnated with resins which are cured [0065] thereby teaching the cure step [0102].  With respect to the limitation of the sheet of the liner material being configured as a tube, Renaud teaches this at least as seen in figures 16-18.  With respect to the language directed to the strength layer having a weight per unit area of at least about 1,200 g/m2, such is not taught by Renuad, however, such is considered to be an obvious choice of mechanical expedients.  The reference to Smith in [0047] provides suggestion that it is known in the art that to achieve the desired properties for the liner that controlling the weight per unit area with respect to materials making up the liner is important, therefore teaching it would have been obvious to one skilled in the art to modify the liner of Renaud to have a specific weight per unit area for the strength layer by using routine experimentation to optimize the liner to meet the desired properties of the liner to insure it functions without failure which would cost more money in repairs as such is an obvious choice of mechanical expedients as suggested by Smith to be used to control properties of the liner to meet the desires of the user thereby suggesting the desire to optimize this value by selecting specific weight per unit area for the material is known in the art, and would benefit the user to optimize to insure the liner does not prematurely fail thereby saving replacement costs.
The reference to Renaud discloses in figures 14 and 18 teaches an overlap along the longitudinal edges parallel to a length of the liner tube, but fails to teach a unitary sheet with this type of overlapped edge.  The reference to Imoto discloses that it is old and well known in the art to form a liner with an overlapped seam of a unitary sheet as seen in figure 3, where it can also be formed of a plurality of overlapped sheets such as figure 4 and 5 teaching the equivalence of using either a unitary sheet with an overlapped seam parallel to the length to a plurality of sheets overlapped seam parallel to the length.  It would have been obvious to one skilled in the art to modify the liner of Renaud to be formed of a unitary sheet with an overlapped seam parallel to the length as suggested by Imoto where such is shown to be an equivalent manner to form this seam to that of a plurality of overlapped seams and would simplify the structure of the liner be reducing the number of seams.
With respect to claims 22-25, such sets forth selecting specific weight per unit area of different values and for the strength and liner layers, however, it is considered that the sheet of the liner can be considered to include the strength layer as well.  For the same reasons as set forth in claim 21 above, the specific weight per unit area of the strength layer or the sheet of liner material are merely choices of mechanical expedients.  It would have been obvious to one skilled in the art to modify the liner of Renaud to have a specific weight per unit area for the strength layer by using routine experimentation to optimize the liner to meet the desired properties of the liner to insure it functions without failure which would cost more money in repairs as such is an obvious choice of mechanical expedients as suggested by Smith to be used to control properties of the liner to meet the desires of the user thereby suggesting the desire to optimize this value by selecting specific weight per unit area for the material is known in the art, and would benefit the user to optimize to insure the liner does not prematurely fail thereby saving replacement costs.
With respect to claim 32, the first longitudinal edge margin overlaps the second longitudinal edge margin, the reference to Renaud discloses in figures 14 and 18 teaches an overlap along the longitudinal edges parallel to a length of the liner tube, but fails to teach a unitary sheet with this type of overlapped edge, and would at least have one overlapped edge margin suggested, but as set forth about Imoto teaches it is known to form sleeves with overlapped edges and that such is obvious for the same reasons as set forth above.  
With respect to claim 33, the felt backing layer is needle punched to the strength layer, as set forth above Renaud discusses the use of felt layers and that needle punching is known for use in connecting layers.
	With respect to claim 41, such sets forth the same limitations as claim 21 with the exception of the sheet material making up the liner being unitary.  For the same reasons as set forth above the reference to Renaud teaches all of the recited structure for the reasons set forth above, and obvious modifications as set forth above as well.  With respect to the unitary limitation, Renaud as modified by the teachings of Imoto would lead to a unitary liner with an overlap seam based on the modification taught above and it would have been obvious to one skilled in the art to modify the liner of Renaud to have a unitary structure as suggested by Imoto which teaches it is known to form liners of a unitary sheet that has an overlap seam, and such is a known manner to form liners of sheet materials and would reduce the number of seams thereby reducing the chance of failure at a seam and insuring the liner did not prematurely fail thereby requiring repair costs.  
Claims 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renaud in view of Imoto and Smith as applied to claims 21-26, 32, 33, and 41 above, and further in view of Kamiyama (6254709).  The reference to Renaud as modified discloses all of the recited structure with the exception of providing a reinforcing strip along the seam of the liner.  The reference to Kamiyama discloses that it is old and well known that a liner can be provided with a stitched seam near 1a of figures 14 and 15, where a reinforcing strip 7,8 can be provided to cover the edges of the seams of a longitudinal stitched seam of a liner 1 as seen in figures 14 and 15.  Since the material used is a sealing ribbon tape and a tape film with overlying fabric, such is intended to seal the seam and protect it, and in order for it to provide a seal then it would not permit stretching at the seam or else the seal would not be achieved or kept once the liner was deployed (col 6 lines 11-56) therefore it is believed that the reinforcing strip would not permit stretching of the seam either since it is not a stretchable material, and when placed over a seam that doesn’t stretch would not stretch either, where the reinforcing strip is provided over the entire sewn seam extent on either side of the seam and along its length.  It would have been obvious to one skilled in the art to modify the seam as modified in Renaud by providing a reinforcing strip that extends across the entire sewn seam overlapped seam of Renaud as suggested by Kamiyama where such would provide at least a seal and protection for the sewn seam of a repair liner and if the seam is not designed to permit stretch then a reinforcing strip of material not known to stretch would also lead to a seam that remains overlapped when the liner tube stretches as such would naturally occur from the structure of Renaud in view of Imoto as set forth above which permits liner stretching with the first and second longitudinal edge margins not moving circumferentially when the liner stretches due to the seam set forth above, and would only be further strengthened by a reinforcing type strip provided with fabric and films not known to stretch also provided over the same overlapped seam.

Claim(s) 34-36, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renaud in view of Imoto and Li (‘410).  With respect to claim 34, such essentially sets forth the same main limitations as set forth in claim 21 above, except for reciting a specific burst strength under an ASTM standard, while not including in the weight per unit area of the strength layer.  So for the same reasons above the reference to Renaud discloses the recited liner tube for lining a pipe (title), the liner tube comprising a sheet of liner material having a length and a width and opposite first and second longitudinal edge margins (taught by the seamed liner as modified by Imoto as set forth above) spaced apart along the width of the sheet of liner material, the sheet of liner material including a strength layer and a felt backing layer (see above), the strength layer comprising chopped strands of fiber extending generally parallel to one another along the width of the sheet of liner material and being distributed along the strength layer, the sheet of liner material being configured as unit into a tube shape so that the first and second longitudinal edge margins of the sheet of liner material are proximate one another and attached to one another at a seam (as taught above), the liner tube being configured for being impregnated with a curable polymer and stretched radially from the first external diameter to a second external diameter larger than the first external diameter (see above), the seam being constructed to join the first longitudinal edge margin to the second longitudinal edge margin to hold the first longitudinal edge margin from moving in a circumferential direction relative to the second longitudinal edge margin as the liner tube is stretched radially from the first external diameter to the second external diameter (taught by the combination above), wherein the liner tube, when having a diameter of 8 inches including only one layer of strength material, and being cured with the curable polymer, is burst tested separate from any host pipe according to the ASTM D1599-14e1 standard has a burst strength of at least about 600 psi (4150 kPa) (this is not taught by Renaud).   The reference to Li, as set forth above, sets forth in [0055] that known standard tests for burst strength of reinforced tubular members can be to use ASTM D1599 type burst tests to insure properties of the tubular member meet standard needs is known in the art, therefore teaching it would have been obvious to one skilled in the art to modify the liner of Renaud to have a specific burst strength as per specific ASTM standards by using routine experimentation to optimize the liner to meet the desired properties of the liner to insure it functions without failure which would cost more money in repairs as such is an obvious choice of mechanical expedients as suggested by Li, where the desire to optimize the liner against failure is a desire in order to reduce replacement costs and would only require routine skill in the art to optimize and is known as taught by Li.
With regard to claim 35, such merely sets forth a different amount of burst strength and for the same reason as claim 34 it would have been obvious to one skilled in the art to modify the liner to have any desired burst strength in light of the teachings of Li as such is an obvious choice of mechanical expedients requiring only routine experimentation.  
With respect to claim 36, such is also covered by the combined teachings of Renaud in view of Imoto for the seam reasons as set forth above.  
With respect to claim 38, the first longitudinal edge margin overlaps the second longitudinal edge margin, the reference to Renaud discloses in figures 14 and 18 teaches an overlap along the longitudinal edges parallel to a length of the liner tube, but fails to teach a unitary sheet with this type of overlapped edge, and would at least have one overlapped edge margin suggested, but as set forth about Imoto teaches it is known to form sleeves with overlapped edges and that such is obvious for the same reasons as set forth above.  
With respect to claim 39, the felt backing layer is needle punched to the strength layer, as set forth above Renaud discusses the use of felt layers and that needle punching is known for use in connecting layers.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renaud in view of Imoto and Li as applied to claims 34-36, 38, and 39 above, and further in view of Kamiyama (6254709).  The reference to Renaud as modified discloses all of the recited structure with the exception of providing a reinforcing strip along the seam of the liner.  The reference to Kamiyama discloses that it is old and well known that a liner can be provided with a stitched seam near 1a of figures 14 and 15, where a reinforcing strip 7,8 can be provided to cover the edges of the seams of a longitudinal stitched seam of a liner 1 as seen in figures 14 and 15.  Since the material used is a sealing ribbon tape and a tape film with overlying fabric, such is intended to seal the seam and protect it, and in order for it to provide a seal then it would not permit stretching at the seam or else the seal would not be achieved or kept once the liner was deployed (col 6 lines 11-56) therefore it is believed that the reinforcing strip would not permit stretching of the seam either since it is not a stretchable material, and when placed over a seam that doesn’t stretch would not stretch either, where the reinforcing strip is provided over the entire sewn seam extent on either side of the seam and along its length.  It would have been obvious to one skilled in the art to modify the seam as modified in Renaud by providing a reinforcing strip that extends across the entire sewn seam overlapped seam of Renaud as suggested by Kamiyama where such would provide at least a seal and protection for the sewn seam of a repair liner and if the seam is not designed to permit stretch then a reinforcing strip of material not known to stretch would also lead to a seam that remains overlapped when the liner tube stretches as such would naturally occur from the structure of Renaud in view of Imoto as set forth above which permits liner stretching with the first and second longitudinal edge margins not moving circumferentially when the liner stretches due to the seam set forth above, and would only be further strengthened by a reinforcing type strip provided with fabric and films not known to stretch also provided over the same overlapped seam.
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renaud in view of Imoto and Li as applied to claims 34-36, 38, and 39 above, and further in view of Smith.  The reference to Renaud as modified discloses all of the recited structure as set forth above with the exception of the strength layer have a specific weight per unit area.  It would have been obvious to one skilled in the art to modify the liner of Renaud as modified to have a specific weight per unit area for the strength layer by using routine experimentation to optimize the liner to meet the desired properties of the liner to insure it functions without failure which would cost more money in repairs as such is an obvious choice of mechanical expedients as suggested by Smith to be used to control properties of the liner to meet the desires of the user thereby suggesting the desire to optimize this value by selecting specific weight per unit area for the material is known in the art, and would benefit the user to optimize to insure the liner does not prematurely fail thereby saving replacement costs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Kamiyama (214), Arnold, Bichler, and Voigt disclosing state of the art liners with seams, and some teaching burst strength or weight per unit area of the liner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH